In an action to declare a marriage between the parties, uncle and niece, as void ob initio under subdivision 3 of section 5 of the Domestic Relations Law, plaintiff (the uncle) appeals from so much of a judgment of the Supreme Court, Kings County, entered January 2, 1962 upon the decision of the court, after a nonjury trial, as directed him to pay defendant $50 a week for her support and maintenance. The judgment also directed plaintiff to pay to defendant a $500 counsel fee. While originally plaintiff appealed from this portion too, he has since paid the counsel fee and has abandoned his appeal with respect thereto. Judgment, insofar as appealed from, affirmed, without costs. No opinion. Beldoek, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur. [31 Misc 2d 882.]